Case 1:18-cv-02351-RBJ Document 15-14 Filed 10/05/18 USDC Colorado Page 1 of 4




                   EXHIBIT A
       TO DECLARATION FROM JOSHUA MITTS
  IN SUPPORT OF PLAINTIFF’S MOTION TO REMAND
  Case 1:18-cv-02351-RBJ Document 15-14 Filed 10/05/18 USDC Colorado Page 2 of 4



                                               JOSHUA R. MITTS
            435 West 116 Street • New York, NY 10027 • (202) 460-0003 • joshua.mitts@law.columbia.edu

ACADEMIC APPOINTMENTS
Columbia Law School, New York, NY                                                                   2014 – present
Associate Professor of Law (2017 – present)
Fellow (2014-17)

EDUCATION
Columbia Business School, Ph.D. in Finance & Economics, 2018

Yale Law School, J.D., 2013
    • Yale Law Journal
    • Yale Journal on Regulation

Georgetown University, B.A in Liberal Studies, summa cum laude, 2010

PUBLICATIONS & WORKS IN PROGRESS
Short and Distort (working paper, 2018), https://ssrn.com/abstract=3198384
Asking the Right Question: The Statutory Right of Appraisal and Efficient Markets (working paper, 2018)
        (with Jonathan R. Macey)
I Promise to Pay (revise & resubmit, J. L. ECON., 2018), https://ssrn.com/abstract=2994192
Trial by Skype: Identifying the Causal Impact of Remote Adjudication, INT’L REV. L. & ECON. (forthcoming
        2019) (with Dane Thorley).
Informed Trading and Cybersecurity Breaches, HARV. BUS. L. REV. (forthcoming, 2018) (with Eric Talley)
Activist Directors and Agency Costs: What Happens When an Activist Director Goes on the Board?,
        CORNELL L. REV. (forthcoming, 2018) (with Robert Bishop, John C. Coffee, Jr. & Robert J. Jackson, Jr.)
Trading Against the Random Expiration of Private Information: A Natural Experiment (revise & resubmit, J.
        FIN., 2018) (with Robert J. Jackson, Jr. & Wei Jiang),
        http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2544128
The 8-K Trading Gap (working paper, 2016) (with Alma Cohen & Robert J. Jackson, Jr.),
        http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2657877
Systemic Risk and Managerial Incentives in the Dodd-Frank Orderly Liquidation Authority, 1 J. FIN. REG. 51
        (2015), http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2220208
Finding Order in the Morass: The Three Real Justifications for Piercing the Corporate Veil, 100 CORNELL L.
        REV. 99 (2014) (with Jonathan R. Macey), http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2398033
Anti-Herding Regulation, 5 HARV. BUS. L. REV. 1 (2014) (with Ian Ayres),
        http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2399240
Mechanism Design in M&A Auctions, 38 DEL. J. CORP. L. 873 (2014) (with Steven J. Brams),
        http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2422577
    •   Cited in In re Appraisal of Dell Inc., C.A. No. 9322-VCL (Del. Ch., May 31, 2016).
How Much Mandatory Disclosure is Effective? (working paper, 2014),
        http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2404526
Did the JOBS Act Benefit Community Banks? A Regression Discontinuity Study (working paper, 2014),
        http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2233502
Predictive Regulation (working paper, 2014), http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2411816
  Case 1:18-cv-02351-RBJ Document 15-14 Filed 10/05/18 USDC Colorado Page 3 of 4



Three Proposals for Regulating the Distribution of Home Equity, 31 YALE J. ON REG. 77 (2014) (with Ian
         Ayres), http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2161545
Law and Mechanism Design: Procedures to Induce Honest Bargaining, 68 NYU ANN. SURV. AM. L. 729
         (2013) (with Steven J. Brams), http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2161045
Snake Oil Salesmen or Purveyors of Knowledge: Off-Label Promotions and the Commercial Speech
       Doctrine, 23 CORNELL J. L. & PUB. POL'Y 337 (2013) (with Constance E. Bagley & Richard Tinsley),
         http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2229153
A Private Ordering Solution to Blockholder Disclosure, 35 N.C. CENT. L. REV. 203 (2013),
         http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2180939
Comment, Recoupment Under Dodd-Frank: Punishing Financial Executives and Perpetuating “Too Big to
     Fail,” 122 YALE L.J. 507 (2012), http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2021556

OTHER PUBLICATIONS
A Data-Driven Defense to “Short and Distort”, NEW YORK LAW JOURNAL (Sep. 13, 2018)
What Happens When an Activist Goes on the Board?, COLUM. LAW SCH. BLUE SKY BLOG (Jan. 29, 2018) (with
         John C. Coffee, Jr.)
Informed Trading and Cybersecurity Breaches, HARV. LAW SCH. FORUM ON CORP. GOV. & FIN. REG. (Jan. 26,
         2018) (with Eric Talley)
Proactive Regulation, REGBLOG: PENN PROGRAM ON REGULATION (Jun. 23, 2014)
The Three Justifications for Piercing the Corporate Veil, HARV. L. SCH. FORUM ON CORP. GOV. & FIN. REG.
         (Mar. 27, 2014) (with Jonathan R. Macey)
Why the CFPB's Qualified Mortgage Rule Misses the Mark, FREAKONOMICS BLOG (Jan. 17, 2014), republished in
         COLUM. L. SCH. BLUE SKY BLOG (Feb. 10, 2014) (with Ian Ayres)
An Incentive-Compatible Alternative to “Don't Ask Don't Waive” Standstills, COLUM. L. SCH. BLUE SKY BLOG
         (May 28, 2013) (with Steven J. Brams)

TEACHING EXPERIENCE
Columbia Law School, New York, NY                                                                    2017 – present
Data and Predictive Coding for Lawyers (January 2018)
Securities Regulation (Spring 2018, Spring 2019)
Contracts (Fall 2018)

PROFESSIONAL EXPERIENCE
Sullivan & Cromwell LLP, New York, NY                                                                  2013 – 2014
Associate

CONFERENCE & WORKSHOP PRESENTATIONS
2019
Securities Law Roundtable at Tulane Corporate Law Institute; Vanderbilt Law & Economics Workshop; 8th
Symposium on Intelligent Investing at Ivey Business School
2018
Junior Corporate Law Scholars Workshop at Columbia Law School; American Law & Economics Association Annual
Meeting; Securities & Exchange Commission; Seminar on Corporate and Capital Markets Law and Policy at Harvard
Law School (February 2018 and October 2018); Experimental Methods in Legal Scholarship III Conference at
Columbia Law School; Law, Economics & Organization Workshop at Harvard Law School; Penn Law School
Corporate Roundtable; Symposium of Journal of Institutional and Theoretical Economics
  Case 1:18-cv-02351-RBJ Document 15-14 Filed 10/05/18 USDC Colorado Page 4 of 4



2017
UVA/Santa Fe. Institute Conference on Computational Study of the Law; Columbia Law Faculty Workshop;
Columbia Law Blue Sky Workshop; Journal Corporate Law Scholars Workshop at NYU Law School
2013-16
American Law & Economics Association Annual Meeting (2016, 2015, 2014, 2013); Conference on Empirical Legal
Studies (2015, 2014, 2013); Columbia Finance Faculty Workshop (2016); American Finance Association Annual
Meeting (2016); Minnesota Law & Economics Seminar (2015); Georgetown Law & Economics Workshop (2014);
Virginia Law Symposium on Disclosure (2014); Federal Reserve Conference on Community Banking in the 21st
Century (2014); Symposium on Crises-Driven Regulation, University of St. Thomas School of Law (2014); University
of Connecticut School of Law, Junior Scholars Workshop (2013)

PEER REVIEW
Review of Law & Economics; Review of Financial Studies, Journal of Legal Studies, Conference on Empirical Legal Studies

GRANTS, FELLOWSHIPS & AWARDS
Columbia Brown Institute for Media Innovation, 2016-17 Magic Grant (with Colleen Honigsberg)
Columbia Business School, Paul and Sandra Montrone Doctoral Fellowship
Yale Law School, Oscar M. Ruebhausen Fund (with Ian Ayres)

BAR ADMISSION
New York
